                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES BUCK,                                                CIVIL ACTION
                        Plaintiff,

                v.

 GEICO ADVANTAGE INSURANCE                                  NO. 18-5148
 COMPANY,
               Defendant.

                                           ORDER

       AND NOW, this 23rd day of January, 2018, upon consideration of Motion of Defendant,

GEICO Advantage Insurance Company, To Dismiss Plaintiff’s Complaint Pursuant to Federal

Rule of Civil Procedure 12(b)(6) (Document No. 2, filed November 30, 2018), Response of

Plaintiff to Defendant GEICO’s Motion To Dismiss (Document No. 4, filed December 10,

2018), and Sur Reply [sic] of Defendant, GEICO Advantage Company, To Plaintiff’s Brief in

Opposition to GEICO’s Motion To Dismiss (Document No. 7, filed December 17, 2018), for the

reasons set forth in the attached Memorandum dated January 23, 2018, IT IS ORDERED that

Motion of Defendant, GEICO Advantage Insurance Company, To Dismiss Plaintiff’s Complaint

Pursuant to Federal Rule of Civil Procedure 12(b)(6) is GRANTED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended

complaint within twenty (20) days of the date of this Order if warranted by the facts and

applicable law as set forth in the attached Memorandum.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
